            Case 1:20-cv-00226-LLS Document 9 Filed 10/30/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSLYN ALMA DAMES,
                           Plaintiff,
                    -against-
UNITED STATES DEPARTMENT OF                                           20-CV-0226 (LLS)
HOUSING & URBAN DEVELOPMENT;
CLAIRE GUERRETTE, DIRECTOR, ST.                                    ORDER OF DISMISSAL
MARGARET’S HOUSE; DEAN SANTA,
DIRECTOR OF ASSET MANAGEMENT, U.S.
DEPT. OF HOUSING & URBAN
DEVELOPMENT,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis (IFP), filed a complaint alleging

that Mayor Bill De Blasio, Dean Santa, St. Margaret’s House, Trinity Church Wall Street, and St.

Paul Church violated her rights. By order dated July 8, 2020, the Court: (1) construed Plaintiff’s

allegations as asserting claims under 42 U.S.C. § 1983; (2) dismissed Plaintiff’s claims against

Mayor Bill De Blasio, St. Margaret’s House, Trinity Church Wall Street, and St. Paul Church;

(3) dismissed Plaintiff’s claim to have her subsidies under Section 8 of the United States Housing

Act of 1937 reinstated; (4) dismissed Plaintiff’s challenge to St. Margaret’s House’s denial of

Plaintiff’s request to return to her apartment; (5) advised Plaintiff that if she wishes to challenge

the denial of Section 8 benefits, she may do so by filing an Article 78 proceeding; (6) construed

Plaintiff’s allegations that she is disabled and that Defendant denied her housing as asserting that

Defendants violated the Fair Housing Act (FHA) and granted Plaintiff leave to replead to allege

any facts supporting her claim under the FHA — that Defendants discriminated against her, or
              Case 1:20-cv-00226-LLS Document 9 Filed 10/30/20 Page 2 of 3



retaliated against her, on the basis of her disability; and (7) directed Plaintiff to address the

timeliness of her claims. (ECF No. 6.)

          Plaintiff filed an amended complaint on July 13, 2020, naming the United States

Department of Housing & Urban Development; Claire Guerrette, Director, St. Margaret’s House;

and Dean Santa, Director of Asset Management, U.S. Dept. of Housing & Urban Development, as

Defendants. (ECF No. 7.) In her amended complaint, Plaintiff reiterates many of the same

allegations contained in her original submission and continues to express her dissatisfaction with

Defendants’ handling of her housing issues. She repeats the allegation that she is disabled, but, as

in her original complaint, she does not allege facts suggesting that any Defendant discriminated

against her, or retaliated against her, on the basis of her disability. Because Plaintiff does not

allege that her disability was the basis for Defendants’ conduct, Plaintiff’s sole remaining claim

under the FHA is dismissed for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

          Even if Plaintiff had stated a claim under the FHA, this claim would be untimely. In her

amended complaint, Plaintiff realleges that she suffers from post-traumatic stress disorder (PTSD)

and asserts that her claim should therefore be equitably tolled. She only acknowledges that she

was “temporarily incapacitated.” (ECF No. 7 at 6.) She alleges that she continued to pay her rent

until 2004, and she attaches to her complaint a letter from the Social Security Administration,

indicating that she became disabled “under [their] rules on May 1, 2018.” (Id. at 8.) Despite

Plaintiff’s assertions, it appears that she was able to and did function in society during the

timeframe in question. Because Plaintiff fails to show that the statute of limitations should be

tolled, the Court finds that if Plaintiff had asserted a claim under the FHA, it would be time-

barred.

          Plaintiff again seeks to have this Court reinstate her Section 8 benefits, but this Court lacks

mandamus jurisdiction to compel Defendants to take such action. Federal courts have no general


                                                     2
              Case 1:20-cv-00226-LLS Document 9 Filed 10/30/20 Page 3 of 3



power to compel action by state officials. Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988); see

also Fullan v. Comm’r of Corr. of N.Y., 891 F.2d 1007, 1009-10 (2d Cir. 1989). If Plaintiff wishes

to seek review of the decision to terminate her Section 8 benefits, she may file an Article 78

proceeding in state court. See N.Y.C.P.L.R. § 7801 et seq. Under New York law, access to

postdeprivation process such as a fair hearing pursuant to N.Y. Soc. Serv. Law § 22 and 18

N.Y.C.R.R. § 358, and the availability of further review in the state courts in an Article 78

proceeding have been found to be constitutionally adequate procedures to challenge adverse

determinations in connection with government entitlement programs. See Banks v. HRA, 2013 WL

142374, at *3 (E.D.N.Y. Jan. 11, 2013); Vapne v. Eggleston, No. 04-CV-565 (NRB), 2004 WL

2754673, at *5 (S.D.N.Y. Dec. 1, 2004).

                                           CONCLUSION

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. 1

         Plaintiff’s amended complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s request for injunctive relief is denied as

moot.

SO ORDERED.

Dated:       October 30, 2020
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         1
       Plaintiff has consented to receive electronic service of notices and documents in this case.
(ECF No. 3.)


                                                   3
